DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 12-21, drawn to a fastening device for holding a sensor.
Group II, claim 22, drawn to a method for cleaning and/or cooling a sensor.
The groups of inventions listed as Group I and II do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature shared by the group is a fastening device for holding a sensor, wherein the fastening device comprises a tubular body extending along a longitudinal axis  This technical feature does not make a contribution over the prior art. See, for example, US 2015/0177124 to Tokhtuev et al., which teaches a fastening device for holding a sensor head (figure 4, #302) wherein the fastening device comprises a tubular body (figure 7, #350) extending along a longitudinal axis between a first end and a second end and comprising a longitudinal through passage intended to receive the sensor [0080-0082] (see figures 3-7), a locking member (figure 4, #308) for axially immobilizing the sensor in the longitudinal through passage [0080], a flared portion at the second end of the tubular body and defining an orifice with a cross-section having smaller dimensions than the dimensions of the cross-section of the sensor [0082] (see figures 4-7), and a means for carrying a fluid (figure 7, #352) inside the tubular body and into the vicinity of the flared position [0052-0083]. 

This application contains claims directed to more than one species of the generic invention. An election must be made between Species 1 and Species 2.
	Species 1: the axial immobilization means comprises an axial stop means comprising at least one stop face intended to receive the 3distal end of the sensor in abutment in order to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (as shown by e.g. claim 13), and


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because the species lack the same or corresponding special technical features for the following reasons: the special technical feature of Species 1 is that the axial immobilization means comprises an axial stop means comprising at least one stop face intended to receive the 3distal end of the sensor in abutment in order to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion and this feature is not present in Species 2.  The special technical feature of Species 2 is that the axial immobilization means comprises an internal thread intended to engage with an external thread provided on the external surface of the sensor and this feature is not present in Species 1. Therefore, unity of invention is lacking.        

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 12 is a generic claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714